
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.102


Jan 02, 2008


MODIFICATION AND TERMINATION AGREEMENT


        This Agreement is entered into by and among National Interfaith Cable
Coalition, Inc. d/b/a Faith & Values Media, a Maryland not-for-profit
corporation ("NICC") with offices at The Inter Church Center, 475 Riverside
Drive, Suite 530, New York, New York 10115, VISN Management Corp., a Delaware
business corporation ("VMC") with offices at 74 Trinity Place, New York, NY
10006, and their parent and subsidiary entities (collectively "NICC/VMC") and
Crown Media Holdings, Inc., a Delaware corporation, and Crown Media United
States, LLC, both with offices at 12700 Ventura Boulevard, Studio City,
California 91604 (jointly, "Crown").

        WHEREAS, the parties hereto have entered into a series of contracts and
amendments thereto relating to NICC/VMC's ownership interest in Crown,
programming provided by NICC to Crown and Crown's financing of such programming,
including the Odyssey Holdings, L.L.C. Amended and Restated Company Agreement,
dated as of November 13, 1998 (the "Odyssey LLC Agreement"), which includes a
program license agreement of the same date, the Crown Media Holdings, Inc.
Stockholders Agreement, dated January 27, 2000 (the "Crown Stockholders
Agreement"), a programming agreement dated as of February 22, 2001 (the "Program
Agreement") and a Settlement Agreement dated December 1, 2005 (the "Settlement
Agreement"), (collectively the "Prior Agreements"); and

        WHEREAS, pursuant to the terms of the Settlement Agreement the parties
were obligated to enter into negotiations regarding the potential extension of
certain programming commitments of the Prior Agreements; and

        WHEREAS, pursuant to such negotiations the parties have reached certain
agreements and wish to memorialize such agreements in this Modification and
Termination Agreement.

        NOW, THEREFORE, the parties agree as follows:

        1.    Put To Be Extinguished.    Section 16.2 of the Settlement
Agreement granted to NICC/VMC the right, under certain conditions, to "put" all
of its outstanding shares of Crown Media Holdings, Inc. Class A common stock by
written notice given no later than November 1, 2007.

        In consideration of all of the terms and conditions of this Modification
and Termination Agreement, NICC/VMC hereby waives its rights to exercise such
"put" and agrees that upon mutual execution of this Modification and Termination
Agreement, the aforesaid "put" will be extinguished. Any prior notices of the
exercise of the put, including the letter from NICC to Crown dated October 28,
2007, are null and void.

        2.    Change of Control.    In settlement of all NICC's claims for
payment of the $15 million fee provided for in Paragraph 12.3 of the Settlement
Agreement, Crown agrees to pay NICC the amount of $3,750,000 in three
installments of $1,250,000 each on January 20, 2008, January 20, 2009 and
January 20, 2010 (the "Breakage Settlement"). In the event there is a change of
control of Crown as the result of which, through merger or the sale of
substantially all of Crown's assets or stock, Hallmark Cards Incorporated and
its affiliated entities are no longer the majority owners of Crown, then on the
day of the closing of such change of control, Crown will pay any remaining
unpaid installments of the Breakage Settlement to NICC. NICC acknowledges that
Crown does not and cannot make any representations or warranties with respect to
any potential sale of Crown, the value of Crown or its stock, or any future
prospects of Crown

        3.    NICC Sunday Morning Programming Block.    Crown agrees to make
available to NICC two hours weekly on the Hallmark Channel on Sunday morning
from 6AM until 8AM Eastern and Pacific time in its East and West Coast feeds,
respectively, ("the NICC Sunday Morning time block") during which time NICC may
select the programming and deliver to Crown such programming for broadcast.
Crown is not obligated to pay NICC and NICC is not obligated to pay Crown for
the NICC Sunday Morning time block. The programming in the NICC Sunday Morning
time block shall be consistent

--------------------------------------------------------------------------------




with the programming NICC currently provides for its Sunday morning broadcasts
on the Hallmark Channel. The right to program the NICC Sunday Morning time block
shall commence on January 1, 2008 and shall continue until December 31, 2009. In
the event of a sale of the Hallmark Channel or change of control of Crown prior
to December 31, 2009, Crown will continue to have the obligations set forth in
clause 12.1 of the Settlement Agreement and, in the event the "Purchaser" (as
defined in clause 12.1) does not elect to continue to provide NICC with the NICC
Sunday Morning time block, such Purchaser shall, if requested by NICC,
nevertheless continue to provide the NICC Sunday Morning time block for a period
of six months following the closing of the sale or change of control or
December 31, 2009, whichever is earlier.

        NICC shall be entitled to sell advertising or otherwise earn revenue
using the time during the NICC Sunday Morning time block, and to retain all
proceeds from such advertising or other revenue generating activity. Any
advertising shall conform to the Hallmark Channel advertising standards and
practices, as made known to NICC.

        4.    Preferred Interest To Be Reissued.    At VMC's request, the
NICC/VMC Preferred Interest granted to NICC/VMC pursuant to the prior Agreement
dated as of November 13, 1998 (the "Preferred Interest") shall be exchanged by
Crown, and Crown shall issue two promissory notes in exchange for the Preferred
Interest (the "Notes"). One such Note shall be issued to VMC and the other Note
shall be issued to an independent not-for-profit corporation designated by VMC
(hereinafter "Non Profit Newco"), with the face value of each Note to be
designated by VMC in its request to Crown that the Preferred Interest be
exchanged for the two Notes. Taken together, the terms of these two Notes, with
respect to interest, face value and redemption, shall be the same as the current
Preferred Interest held by VMC as referenced above and the Notes will be in the
form attached hereto as Exhibit A. VMC may request the exchange discussed in
this paragraph, if at all, at any time between the date this Agreement is signed
and the date any agreement for the sale of Crown or the Hallmark Channel closes.
If the exchange is requested and the Notes issued, such Notes will replace the
Preferred Interest and, in particular, supersede sections 5.2.1, 5.7 and 6.6 of
the Odyssey LLC Agreement. In the event VMC does not request such exchange, then
Crown shall redeem or otherwise pay the Preferred Interest as set out in the
Odyssey LLC Agreement and will continue to make payments on the unpaid balance
at 6% per annum, such interest payments to be made to NICC.

        5.    Consent to Transfer HEIC Shares.    To the extent required by the
Stockholders' Agreement, as amended, between Hallmark Entertainment
Investments Co. ("HEIC"), Hallmark Entertainment Holdings, Inc. and other
parties including VMC dated, March 11, 2003 (the "HEIC Agreement"), Crown will
consent, and obtain the consent of HEIC for VMC to assign its ownership of
shares in HEIC to Non-Profit Newco or NICC. Following said assignment the HEIC
shares will continue to be governed by the terms of the HEIC Agreement. VMC
shall exercise this right, at its discretion, anytime between the date this
Agreement is signed and the date any agreement for the sale of Crown or the
Hallmark Channel closes. In the event VMC does not assign its ownership within
the time limits mentioned above, then VMC shall retain ownership of the HEIC
shares for all purposes.

        6.    NICC 2007 Programming.    NICC shall continue to produce and
present its programming on the Hallmark Channel pursuant to the terms of the
Programming Agreement as modified by the Settlement Agreement through the end of
2007. Crown will continue to make all programming payments it is obligated to
make for the NICC programming pursuant to the Programming Agreement as modified
by the Settlement Agreement through 2007 and thereafter, only to the extent that
any payments for programming delivered prior to December 31, 2007 have not been
paid. Except as specifically provided herein, after 2007 Crown:

a)will have no further payment obligations for NICC programming and programming
services, except as provided for in (i) section 5.2 of the Settlement Agreement
for the movie entitled "The Note" (which has been substituted by agreement of
the parties for "A Reason to

2

--------------------------------------------------------------------------------



Believe" and is further governed by sections l(d) and 2(c) of the Program
Agreement) as modified to allow for the fact that NICC and Crown are the
co-producers and co-owners, not HEI, and will jointly determine distribution and
other exploitation of the movie, (ii) section 8 of the Settlement Agreement
relating to accountings for certain dramatic specials and (iii) sections 7 and 8
of this Agreement; and

b)will have no obligation to broadcast NICC-supplied programming on the Hallmark
Channel or any of Crown's other services, except as provided in section 2 herein
for the NICC Sunday Morning time block

        7.    Deferred Payments.    Crown will pay the deferred payments
described below and in Section 7 of the Settlement Agreement, which total
$6,160,000, in the following installments: $2,000,000 on December 28, 2007,
$2,000,000 on January 11, 2008 and $2,160,000 on January 18, 1008. These
deferred payments consist of:

a)The annual payments for Sunday Morning programming of $1.5 million specified
in Section 1.1 of the Settlement Agreement for 2005 (prorated for one month),
2006 and 2007 (these payments were in lieu of the "Additional NICC Budget"
provided for in Section 6.6 of the Odyssey LLC Agreement);

b)The $535,000 Weekday New Morning payment specified in Section 3.3 of the
Settlement Agreement;

c)The $1.75 million Movie Funding payment specified in Section 5.1 of the
Settlement Agreement; and

d)The $750,000 "Signature Series" payment provided for in Section 10.1 of the
Settlement Agreement.

        8.    Shared Advertising Revenues.    Pursuant to Section 1.3 of the
Settlement Agreement, Crown will pay to NICC fifty (50%) percent of the
advertising revenue earned by Crown for the time period 12:00 - 1:00 on Sunday
mornings in 2007. NICC acknowledges receipt of an advance against its share of
such advertising revenue in the amount of four hundred thousand ($400,000)
dollars. Crown will pay to NICC any balances in excess of $400,000 due and owing
to NICC hereunder on or before January 30, 2008.

        9.    VMC Retained Rights.    Any transfer of Crown and HEIC shares from
VMC to Non-profit Newco or, with respect to the HEIC shares, to Non Profit Newco
or NICC, shall not affect NICC/VMC's rights or Crown's obligations under the
Crown Stockholders Agreement or the HEIC Agreement. Notwithstanding the
foregoing, NICC has advised Crown that it is voluntarily relinquishing its right
to designate one director on the Crown Board, effective with the resignation of
its current designee on December 19, 2007.

        10.    Prior Agreements.    Except as provided herein with respect to
the Crown Stockholders Agreement and except with respect to the provisions of
the other Prior Agreements specifically referenced, all terms and conditions of
the Prior Agreements between and among the parties hereto shall have no further
force and effect.

        11.    Releases    

a)In consideration of the payments Crown is to make to NICC herein and the
performance of the other obligations undertaken by Crown herein, NICC, VMC and
their parent and affiliated companies (the "NICC Parties") hereby release Crown,
its parent, affiliates, subsidiaries, shareholders, directors, officers and
agents from and against any and all claims, which the NICC Parties may have
against them, from the beginning of the world to the date of this Modification
and Termination Agreement,

3

--------------------------------------------------------------------------------



b)In consideration of the undertakings assumed by the NICC Parties under this
Agreement, Crown hereby releases the NICC Parties, their parent, affiliates,
subsidiaries, shareholders, directors, officers and agents from and against any
and all claims, which Crown and its parent and affiliated companies may have
against them, from the beginning of the world to the date of this Modification
and Termination Agreement.

c)These releases do not extend to any outstanding or continuing obligations
under this Modification and Termination Agreement.

        12.    Further Documents.    The parties hereto acknowledge and agree
that the terms of this Modification and Termination Agreement, upon execution,
shall be fully binding upon the parties hereto and may only be modified or
amended by a writing, signed by all of the parties hereto.

        The parties agree to cooperate and to execute any further agreements
required to be executed in furtherance of the terms and conditions of this
Modification and Termination Agreement, the Settlement Agreement, the
Programming Agreement and all other prior agreements among the parties that
remain in full force and effect.

        The parties hereto indicate their consent to be bound by the terms
hereof by signing this document below.

Crown Media Holdings, Inc.    
By:
 
/s/ CHARLES STANFORD

--------------------------------------------------------------------------------


 
 
Crown Media United States, LLC
 
 
By:
 
/s/ CHARLES STANFORD

--------------------------------------------------------------------------------


 
 
National Interfaith Cable Coalition, Inc.
d/b/a Faith and Values Media
 
 
By:
 
[ILLEGIBLE]

--------------------------------------------------------------------------------


 
 
VISN Management Corporation
 
 
By:
 
[ILLEGIBLE]

--------------------------------------------------------------------------------


 
 

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.102



MODIFICATION AND TERMINATION AGREEMENT
